       Case 2:20-cv-00884-DMC Document 13 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    No. 2:20-CV-0884-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 12, for an extension

19   of time to file a first amended complaint. Good cause appearing therefor, Plaintiff’s motion is

20   granted. Plaintiff may file a first amended complaint within 30 days of the date of this order.

21                  IT IS SO ORDERED.

22

23   Dated: August 12, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
